internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc ita 4-plr-111142-02 date date legend b p y date year x dear this is in reply to the private_letter_ruling request in which the taxpayer b has asked for an extension of time to make an election under sec_108 of the internal_revenue_code facts b owns a percent limited_partnership in p and percent of the stock of p’ sec_1 percent corporate general_partner p entered into a settlement agreement with y on date and realized income from the discharge of an indebtedness under sec_702 b was allocated his share of p’s income resulting from the discharge_of_indebtedness b included the income resulting from the discharge on his year x federal tax_return because his tax advisors principals or partners at an accounting firm failed to notify him of the availability of an election under sec_108 to reduce the basis of depreciable_property and exclude the income b was insolvent at the time the settlement agreement was entered into other companies controlled by b also used the same tax advisors as b used several years after year x the other companies were contemplating changing tax advisors the person being considered to assume this role was asked to review b’s federal tax returns and the companies’ returns during that review b first learned of the application plr-111142-02 of sec_108 law and analysis under sec_61 gross_income includes income from the discharge_of_indebtedness sec_108 provides that gross_income does not include any amount that would be includible in gross_income by reason of the discharge_of_indebtedness of the taxpayer if the discharge occurs when the taxpayer is insolvent sec_108 provides that the amount excluded from gross_income shall be applied to reduce certain tax_attributes of the taxpayer sec_108 provides generally except as provided in sec_108 that the reduction shall be made to tax_attributes in the following order a net operating losses b general business credits c minimum_tax credits d net capital losses and capital_loss carryovers e basis_of_property f passive_activity_losses and g foreign_tax_credit carryovers sec_108 states that the taxpayer may elect to apply any portion of the amount excluded from income to the reduction under sec_1017 of the basis of the depreciable_property of the taxpayer sec_108 provides that the amount excluded from gross_income under sec_108 is applied at the partner level rather than the partnership level sec_1017 provides in general that in the event of exclusion from income of discharge_of_indebtedness income by an insolvent taxpayer under sec_108 the reduction in basis_of_property shall not exceed the excess of the total basis_of_property held by the taxpayer over the taxpayer’s total liabilities however this limitation does not apply to any reduction in basis by reason of an election under sec_108 sec_301 9100-13t d of the procedure and administration regulations provides that an election under sec_108 must be made with the taxpayer’s income_tax return for the taxable_year in which the discharge occurs however if the taxpayer establishes to the satisfaction of the commissioner reasonable_cause for failure_to_file the election with the taxpayer’s original return the taxpayer may file the election with an amended_return or claim for credit or refund sec_301 9100-13t is generally effective for discharges of indebtedness occurring after date and before date sec_301_9100-3 provides that requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer- i requests relief before the failure to make the regulatory election is plr-111142-02 ii iii iv v discovered by the service inadvertently failed to make the election because of intervening events beyond the taxpayer’s control failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election reasonably relied on the written advice of the service or reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer- i ii iii seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested was fully informed of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 states that the commissioner will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief under paragraph i the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money b represents that he failed to make an election under sec_108 because he was unaware of the necessity for the election b had relied on a qualified_tax professional who failed to advise b to make the election in addition b has requested relief before the failure to make the election was discovered by the service b is deemed to have acted reasonably and in good_faith under sec_301_9100-3 in addition based on the facts as represented we have determined that sec_301 b is inapplicable further based on the facts as represented we have determined that the interests of the government will not be prejudiced by granting the requested relief conclusion b is granted an extension of time to make an election under sec_108 on a timely filed amended_return caveats plr-111142-02 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting enclosure
